 

\OOQ\]C\Ul-I>WN»-»

[\)l\.)[\.)[\)[\)[\.)!\)[\)[\))-\»-\)-\)-¢»---¢)-l»»-¢»-\)-l)-l
O¢\IO\Ul-l>bJ!\))-*O\DOQ\IG\U}-l>wl\)>-*O

 

 

FM;D /Y"' r\:`\ i:D

  

*`;,ER‘>< US. ,‘,,~f\;`“ \`
WES\'J{ERN Dl$ R\\"
BY

UNITED STATES DISTRICT' COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED sTATEs,oF AMERICA, No. CR18- 151 RSNL
Plaintiff,
v. rNFoRMATIoN
KYRA EvANs,

Defendant.

 

The United States Attorney charges that:

INTRODUCTION

At all times material to this Information:

l. AT&T Mobility LLC (hereinafter, AT&T), Was a company With
headquarters in Atlanta, Georgia, and offices throughout the United States, including a
customer service call center in Bothell, Washington.

2. AT&T sold cellular telephones and offered monthly voice and data plans
for use With the phones on the AT&T Wireless network. AT&T phones and Wireless
services Were sold through authorized AT&T dealers and retailers across the country.

3. NeW cellular phones, such as iPhones, cost hundreds of dollars, With many
top-end models costing over $500. To make phones more affordable, AT&T either

subsidized the purchase cost of phones or provided an option to purchase phones under

UNI'[`ED STATES A'I"I`ORNEY
700 STEWART STREEr, SUm~: 5220

lNFORMATION/EVANS (CRlS- ) - l sEATTLE, wAsmNGTON93101
(206) 553-7970

 

\OOO\]O'\U!-l>~b)l\)»-*

NNNNNN[\)[\)[\)r-\r-\>-l»-¢)_~)-\)-\)-‘»-lr-¢
OQ\IC\Ul-I>Wl\~)*-*O\OO¢\]C`\UI-l>b~)[\)l-‘O

 

 

Case 2:18-cr-90251-RSI\/| Document 1 Filed 10/17/18 Page 2 of 12

an interest-free installment plan. To be eligible for either option, customers needed to
agree to enter into long-term service contracts that bound them to AT&T’s wireless
network.

4. AT&T used proprietary locking software on AT&T phones that prevented
the phones from being used on any wireless network other than the AT&T network
unless and until the phones were “unlocked.”

5. “Unlocking” a phone disabled the proprietary locking software and thereby
allowed the phone to be used on multiple carrier systems, rather than exclusively with
AT&T.

6. The Wireless Customer Agreement between AT&T and each of its
customers provided that AT&T would unlock`the customer’s phone upon the satisfaction
of certain criteria, such as when the customer had satisfied the terms of his or her service
contract and/or installment plan.

7. Unlocked phones were a valuable commodity because they could be resold
and used on any other compatible network around the world. If an AT&T customer’s
phone was unlocked with or without authorization, that customer could'switch to another
carrier. If this happened, AT&T would be deprived of the remaining value of the
customer’s service contract and, if applicable, likely, remaining payments under the
customer’s installment plan.

8. d When phones were unlocked fraudulently without AT&T’s authorization
and customers switched service to other carriers, the fraudulent transactions deprived
AT&T of the stream of payments that were due under the service contracts and
installment plans.

9. AT&T employees at the company’s call center in Bothell, Washington, had
access to AT&T’s computer systems to assist AT&T customers with service and billing
issues. Among other things, AT&T employees at the call center had the ability to submit
unlock requests on behalf of eligible customers

UNITED STATES ATTORNEY
700 STEWART STREEr, SUlTE 5220

INFORMATION/EVANS (CRI 8- l - 2 ‘ SEATTLE, WASI-{INGTON 98101
(206) 553-7970

 

\DOQ\]O\Ul-l>b~>l\)>-a

[\) [\) [\) [\.) [\) [\) !\.) [\) [\.) »-\ r-l )- »-\ >-")-1 >-» )-\ )-‘ )--‘
OQ\IG\Ul-I>L)J[\)l-‘C\CO¢\IC`\U`I-Bwl\)v-*O

 

 

Case 2:18-cr-OO251-RSI\/| Document 1 Filed 10/17/18 Page 3 of 12

lO. AT&T employees used a variety of internal computer programs at AT&T
to process unlock requests. Access to the systems was limited to authenticated users
connected to AT&T’s internal and protected corporate network.

ll. AT&T’s unlocking systems permitted AT&T employees with proper
authorization and network credentials to, in appropriate circumstances, send requests to
unlock the phones of AT&T customers.

12. Malware was malicious computer code running on a computer that was not
authorized by the owner/authorized user of that computer. Malware could be designed to
do a variety of things, including logging every keystroke on a computer, stealing
information or “user credentials” (passwords or usernames), and executing unauthorized

commands without the consent of the authorized user.

COUNT 1
(Conspiracy)
13. The allegations contained in Paragraphs l through 12 of this Information
are re-alleged and incorporated as if fully set forth herein.

I. THE OFFENSE
l4. Beginning at a date unknown, but no later than April 2012, and continuing

through in or about September 2017, at Bothell, within the Western District of
Washington, and elsewhere, MUHAMMAD FAHD, GHULAM JIWANI, P.V., S.V.,
M.S., KYRA EVANS, D.W., and others known and unknown, did knowingly and
intentionally, agree and conspire: l

a. to devise and execute and attempt to execute a scheme and artifice to
defraud, and for obtaining money and property by means of materially false and
fraudulent pretenses, representations, and promises; and in executing and attempting to

execute this scheme and artifice, to knowingly cause to be transmitted in interstate and

UNITED STATES ATTORNEY
700 STEWART STREEr, SlnTE 5220

lNFORMATION/EVANS (CRl 8- ) - 3 y sEATTLE, WAsHINGToN 98101
(206) 553-7970

 

\SOO\]O'\U\-|>-L»)[\))~

l\.)[\)[\)[\.)[\)[\)[\)[\.)[\))-l»-l)-l)-¢)-\»-l»--)-l»-¢)-l
OO\]O`\U\-I>UJI\)\-‘O\OOC\]O\U!-I>.WN’_‘O

 

 

Case 2:18-cr-OO251-RSI\/| Document 1 Filed 10/17/18 Page 4 of 12

foreign commerce, by means of wire communication, certain signs, signals and sounds as
further described below, in violation of Title 18, United States Code, Section 1343; and

b. to knowingly cause the transmission of a program, information,
code, and command, and, as a result of such conduct, intentionally cause damage without
authorization to a protected computer, and that, during any one-year period, caused loss
to one or more persons aggregating at least $5,000 in value or affected 10 or more

protected computers, in violation of Title 18, United States Code, Sections 1030(a)(5)(A)
and (C)(4)(B)(i)-
II. THE OBJECT OF THE CONSPIRACY
15. The object of the conspiracy was to gain access to AT&T’s protected

internal computers by bribing AT&T employees to submit fraudulent and unauthorized

unlocking requests through AT&T’s internal protected computer network through, among

~ other means, the installation of malware and unauthorized hardware on AT&T’s internal

network. The object then was to sell to members of the public the resulting ability
fraudulently to unlock cellular phones, permitting members of the public to stop using
AT&T wireless services and, thereby, depriving AT&T of the stream of payments it was

owed under the customers’ service contracts and installment plans.
III. THE MANNER AND MEANS OF THE CGNSPIRACY

A. Overview of the Conspiracy

16. Between October 2010 and October 2013, KYRA EVANS was employed
as a Customer Support Specialist at AT&T’s customer service call center in Bothell,
Washington. As a Customer Support Specialist, one of KYRA EVANS’ job
responsibilities was to answer telephone calls from customers who had satisfied the v
criteria to have their cellular telephones unlocked and who wished to do so. As a
Customer Support Specialist, KYRA EVANS had access to AT&T’s computer systems
and had the ability to submit requests to have cellular telephones unlocked.

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

INFORMATION/EVANS (CR] 8- § - 4 SEATTLE, WASHINGTON 98101
` (206) 553-7970

 

NNNNNN[\JN[\)»-*H>-‘\-*>-‘»-*>-\')-»-\»-»
OO\lO\§h-I>UJN)-*O.\OOQ\IO\w-l>wl\>)--O

\OOC\IO\U\-l>b)l\.)»-l

 

 

Case 2:18-cr-OO251-RSI\/| Document 1 Filed 10/17/18 Page 5 of 12

l7. ~It was part of the conspiracy that, in or about April 2012, MUHAMMAD
FAHD contacted M.S., who also was employed as a Customer Support Specialist at
AT&T’s Bothell, Washington, call center, and offered to pay M.S. to use M.S.’s access to
AT&T’s computer system to unlock cellular telephones for MUHAMMAD FAHD, and
that M.S. agreed to unlock cellular telephones for MUHAl\/[MAD FAHD, without
authorization from AT&T and in violation of AT&T’s policies.

18. lt was a part of the conspiracy that M.S. subsequently recruited other
AT&T Customer Support Specialists, including KYRA EVANS, to perform unauthorized
unlocking of cellular telephones for MUHAMMAD FAHD, and that KYRA EVANS
agreed to unlock cellular telephones, without authorization from AT&T andin violation
of AT&T’s policies. It also was a part of the conspiracy that M.S. and KYRA EVANS
then recruited another AT&T employee, D.W., to assist MUHAMMAD FAHD.

19. It was part of the conspiracy that P.V., S.V., and others known and
unknown, who operated businesses that offered unlocking services to the public for a fee,
provided lists of international mobile equipment identity ([MEI) numbers for cellular
telephones to MUHAMMAD FAHD and GHULAM JIWANI, in order that
MUHAMMAD FAHD and GHULAM JIWANI would unlock the cellular telephones,
and that MUHAl\/[MAD FAHD and GHULAM JIWANI used AT&T employees,
including M.S. and KYRA EVANS, to unlock the cellular telephones.

20. lt was a part of the conspiracy that, from in or- about April 2012 to in or
about April 2013, MUHAMMAD FAHD and GHULAM JIWANI transmitted

instructions to M.S. and KYRA EVANS, via wires in interstate and foreign commerce,

l including lists of cellular telephone IMEI numbers, for M.S. and KYRA EVANS to

submit for fraudulent and unauthorized unlocking.

21. It was a part of the conspiracy that, from in or about April 2013 to in or
about October 2013, MUHAl\/ll\/IAD FAHD asked M.S., KYRA EVANS, D.W, and other
AT&T employees, known and unknown, to plant malware on AT&T’s internal protected

computers for the purpose of gathering confidential and proprietary information about

UNITED STATES ATTORNEY
700 STEWART STREF.T, SU]TE 5220

lNFORMATION/EVANS (CRI 8- > - 5 SEATTLE, WASHINGTON 98101
(206) 553-7970

 

\OOO\]O\U!-I>L)J[\)F-‘

l\)[\)[\)l\)[\.)l\.)[\)[\)[\))-\)-l)-d>-\v_\)-\r-d»-l»-¢)-l
OO\]O'\U`I-BUJ[\)’-‘O\OOO\]O'\U!-I>L)JNF-‘C

 

 

 

Case 2:18-cr-OO251-RSI\/| Document 1 Filed 10/17/18 Page 6 of 12

how AT&T’s computer network and software applications functioned, and that M.S.,
KYRA EVANS, D.W., and others known and unknown, did so.

22. It was a part of the conspiracy that, using information gathered by this
malware, MUHAMMAD FAHD, and others known and unknown, created additional
malware designed to interact with AT&T’s internal protected computers to process
fraudulent and unauthorized unlock requests submitted over the wires in interstate
commerce from remote servers controlled by MUHAMMAD FAHD, P.V., and others
known and unknown.

23. lt was a part of the conspiracy that MUHAMMAD FAHD asked M.S.,
KYRA EVANS, and others known and unknown, to plant this additional malware on
AT&T’s internal protected computers, and that M.S., KYRA EVANS, and others known

' and unknown, did so._

24. It was a part of the conspiracy that the additional malware that M.S.,
KYRA EVANS, and others known and unknown, planted on AT&T’s computers used

network credentials that belonged to actual AT&T employees, including co-conspirators

and others, to allow MUHAMMAD FA}H), and others known and unknown, to log into
AT&T’s internal protected computers under false pretenses to process fraudulent and
unauthorized unlock requests.

25. In or about October 2013, AT&T discovered the unlocking malware and
identified several AT&T employees, including M.S. and KYRA EVANS, who were
operating the unlocking malware. Shortly thereafter those AT&T employees left, or were
terminated by, AT&T.

26. It was a part of the conspiracy that, in or about November 2014,
MUHAMMAD FAHD and M.S. asked D.W., to install unauthorized computer hardware
devices, including wireless access points designed to provide unauthorized access to
AT&T’s internal protected computers to facilitate the process of submitting fraudulent
and unauthorized unlock requests.

UNITED STATES ATTORNEY
700 SrEwARr STREEr, SUITE 5220

INFORMATION/EVANS (CRls- l - 6 SEATTLE,WASH]NGTON 98101 `
(206) 553-7970

 

\DOO\]G'\U\-I>~U)N»-‘

NN[\J[\J[\)'[\)[\)[\)[\))-d)--\)-‘)-‘H)_»-¢»-¢»_a»_~
OQ\IO\Ul-ldwl\)»-‘O\OOQ\]O\U!-I>DJ[\JP-‘O

 

 

Case 2:18-cr-OO251-R_SI\/| Document 1 Filed 10/17/18 Page 7 of 12

27. lt was'a part of the conspiracy that MUHAMMAD FAHD supplied devices,
including wireless access devices, to M.S. and that M.S. delivered those devices to D.W.
for D.W. to install, and thereby to allow MUHAMMAD FAHD, and others known and
unknown, unauthorized access to AT&T’s internal protected computers.

28. lt was a part of the conspiracy that the unauthorized computer hardware
devices, like the previous malware, used network credentials that belonged to actual
AT&T employees, including co-conspirators and others, and allowed MUHAMMAD
FAHD, and others known and unknown, to log into AT&T’s internal protected computers
under false pretenses and to process fraudulent and unauthorized unlock requests.

29. lt was a part of the conspiracy that MUHAMMAD FAHD instructed the
bribed AT&T employees, including M.S., KYRA EVANS, and others known and
unknown, to create shell companies and open business banking accounts in the names of
the shell companies, to receive payments from MUHAMMAD FAHD, P.V., and others
known and unknown, in order to conceal those payments and to make them appear to be
legitimate payments, and that M.S., KYRA EVANS, and others known and unknown, did
so. t

30. lt was a part of the conspiracy that MUHAMMAD FAHD, P.V., and other
conspirators not associated with AT&T, paid a total of more than $1,000,000 in bribes to
M.S., KYRA EVANS, and D.W. Of this amount, more than $280,000 was paid to
KYRA EVANS, much of it through an account established in the name Kyra Evans dba
Jacinda Consulting.

31. ' During the course of the conspiracy, the conspirators caused more than
2,000,000 cellular telephones fraudulently to be unlocked by AT&T through the AT&T
employees’ submission of fraudulent unlocking requests, and through the conspirators’
use of malware and hardware installed on AT&T’s systems by the AT&T employees.

32. Through their conduct, the conspirators caused damage to AT&T’s
protected computers, including impairment to the integrity and availability of data,
programs, systems, and information, and caused losses to AT&T for the costs of

l UNITED STATES ATTORNEY
700 STEWART STREET, SuirE 5220

lNFORMATlON/EVANS (CR18- ) - 7 - sEATTLE,wAsmNGTON 93101
(206) 553-7970

 

\OOO\]O'\U\-I>UJ[\)»-¢

l\) l\) !\) [\) !\.) [\) [\) [\.) [\) »-1 )- )- »-‘ )-» )-» »-» )-\ )-1 )-1
O¢ \] O`\ U! -i> L»J l\)` '_‘ 0 \D 00 \`| O\ Ul h L)J l\) )-l O

 

 

Case 2:18-cr-OO251-RSI\/| Document 1 Filed 10/17/18 Page 8 of 12

responding to the offense, conducting damage assessments, restoring data, programs,
systems and information, and lost revenue during any one-year period in excess of
$5,000.00.

IV. OVERT ACTS

33.` ln furtherance of the conspiracy, and to achieve the objects thereof, the
conspirators committed, and cause to be committed, the following overt acts, at Bothell,
within the Western District of Washington and elsewhere:

a. On or about September 23, 2013, P.V. made an $8,000 bribe
payment to an account controlled by M.S. at JP Morgan Chase.

b. On or about September 23, 2013, P.V. made an $8,000 bribe
payment to an account controlled by KYRA EVANS at Wells Fargo.

c. On or about November 25, 2014, MUHAMMAD FAHD sent a
router configured to provide unauthorized access to AT&T’s internal protected network
to M.S. via Federal Express from Dubai, United Arab Emirates, to Lynnwood,
Washington. v

d.r ln or about November 2014, M.S. provided a router configured to
provide unauthorized access to AT&T’s internal protected network to co-conspirator and
AT&T employee D.W.

l e. ln or about November 2014, D.W. installed a router configured to
provide unauthorized access to AT&T’s internal protected network.

f. On or about November 13, 2014, MUHAMMAD FAHD and
GHULAM JlWANl sent a $4,052 payment by Western Union from Pakistan to M.S.

g. On or about August 9, 2015, MUHAMMAD FAHD and GHULAM
JlWANl traveled to Dubai, United Arab Emirates,' from Karachi, Pakistan, to meet M.S.
and deliver an $8,000 payment tohim.

All in violation of Title 18, United States Code, Section 371.

UNITED STATES ATTORNEY
700 STEwAkr SrREEr, SurrE 5220

mFoRMArloN/EVANS (cRis- ) - 8 ' ' SEATTLE,wAsmNG-ONQSM
(206) 553-7970

 

N[\)[\)[\)[\)[\)[\)[\)[\)r-¢»_l)-‘»-\»-)-\»--»-l»-lv_\
OC\]O\L/l-PL))[\)*-\O\SO¢\IO\U|-l>-L)JN'_‘O

\oc)<>\l<:\L/\.l>c.»)r\)»--v

Case 2:18-cr-OO251-RSI\/| Document 1 Filed 10/17/18 Page 9 of 12

COUNT 2
(False Statement)

34. \The allegations contained in Paragraphs 1 through 33 of this Information
are re-alleged and incorporated as if fully set forth herein.

35 . For the years 2012 and 2013, KYRA EVANS timely filed United States
lndividual Tax Returns, Form 1040A and Form 1040A, respectively. Thus, KYRA
EVANS filed a tax return on or before April 15 of the following calendar year. On each
of the tax returns, KYRA EVANS reported the salary that she had received from her
regular employers. KYRA EVANS did not report the bribe payments that she had
received from the scheme described in Paragraphs 1 through 33 of this lnformation on the
tax returns that he filed.

36. The income that KYRA EVANS reported, and the income that she should
have reported, for the years 2012 and 2013 was as folloWs:

 

 

 

 

 

 

 

 

Taxable Income Additional Income not
Tax Year Reported on Return Reported
2012 $28,634.00 $72,000.00
2013 $12,793.00 $208,200.00

 

37. KYRA EVANS’ failure to report this income resulted in KYRA EVANS
understating her tax obligations for the two years and claiming refunds in both years,

when, in fact, KYRA EVANS should have reported, and paid, additional tax due:

 

 

 

 

 

 

Tax Reported as Due
Tax Year on Return Correct Tax Due
2012 $3,859.00 $11,599.00
2013 (S1,225.00) $57,996.00

 

 

 

UNITED STATES ATTORNEY
700 STEWART SmEEr, SuIrE 5220
SEArrLE, WAsroNcroN 98101
(206) 553-7970

lNFORMATION/EVANS (CR18- ) - 9

\DO€\]O\U`I-I>WN»-\

,!\) [\) [\)[\)N[\)[\)[\)[\)»-\»-lr-l»-¢\-l»- )-\ >-'r-»»-
OO\]O\U\-LWN*-*C\DOC\]O\UIAWN*_‘O

 

 

Case 2:18-cr-OO251-RSI\/| Document 1 Filed 10/17/18 Page 10 of 12

The total additional tax that KYRA EVANS should have declared and paid for 2012 and
2013, based on the undeclared additional income, Was $66,961.

38. On or about February 10, 2014, at Shoreline and elsewhere, within the
Western District of Washington, KYRA EVANS, a resident of Shoreline, Washington,
did willfully make and subscribe a United States lndividual Income Tax Return for the
calendar year 2013, which was verified by a written declaration that it was made under
penalty of perjury. KYRA EVANS did not believe the return, which was filed with the
lnternal Revenue Service, to be true and correct as to every material matter, in that the
return failed to disclose the income that she had received from the fraud scheme
described above. KYRA EVANS then and there well knew and believed that she was
required by law and regulation to disclose that income.

y All in violation of Title 26, United States Code, Section 7206(1).

FORFEITURE ALLEGATIONS
39. The allegations contained in Counts 1 and 2 of this Information are hereby
re-alleged and incorporated by reference for the purpose of alleging forfeitures pursuant
to Title 18, United States Code, Section 981(a)(1)(C), Title 28, United States Code,
Section 2461(c), Title 18, United States Code, Section 982(a)(2)(B), Title y18, United
States Code, Section 1030(i), and Title 26, United States Code, Section 7301.

3 40. Pursuant to Title 18, United States Code, Section 981(a)(1)(C), Title 28,
United States Code, Section 2461(0), Title 18, United States Code, Section 982(a)(2)(B),
and Title 18, United States Code, Section 1030(i), upon conviction of a conspiracy to
violate Title 18, United States Code, Section 1343, and Title 18, United States Code,
Sections 1030(a)(5)(A) and (c)(4)(B)(i), in violation of Title 18, United States Code,
Section 371, as set forth in Count l, the defendant shall forfeit to the United States of
America, any property, real or personal, which constitutes or is derived from proceeds
traceable to the offense. The property to be forfeited includes, but is not limited to, a sum

UNITED STATES ATTORNEY
700 STEWART STREEI`, SUITE 5220

INFORMATION/EVANS (CR18- ) - 10 sEAmE, wAsmNGToN 93101
- (206) 553-7970

\OOO\]O\U\-l>le\)+-~\

l\)l\)l\)l\)l\)l\.)[\)l\.)[\)»-»)-l)-*)-\>-)--»-~»_a»_~»_~
OC\IO\U\-|>L)Jl\.)»-*C\OOC\]G\U\-l>wl\)»-*O

 

 

Case 2:18-cr-OO251-RSI\/| Document 1 Filed 10/17/18 Page 11 of 12

of money representing the amount of proceeds the defendant obtained as a result of the
offense.
41. lf any of the property described above, as a result of any act or omission

of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or
//
//
//
//
//
//
//

UNITED STATES ATTORNEY
700 STEWART SrkEx-:r, SerE 5220

INFORMATION/EVANS (CR18- ) - l l SEATTLE, WASHINGTON 98101
(206) 553-7970

\OO¢\]C\UI-l>U->l\)»-

[\) l\) N‘l\) [\) [\) f\) l\) [\) l-* r-‘ l-* )-l )-l v-- »-1 »_1 \_1 y--\
OO\]C`\Ul-I>L)J[\)l-‘O\OOC\]O\U`I-DL)JN'-*O

 

 

Case 2:18-cr-OO251-RSI\/| Document 1 Filed 10/17/18 Page 12 of 12

e. has been commingled with other property which cannot be divided
without difficulty, the United States of America shall be entitled to
forfeiture of substitute property pursuant to Title 21, United States
Code, Section 853(p), as incorporated by Title 28, United States
Code, Section 2461(c).

DATEDrhiS 1")`"` day of october, 2018.

    

 

ANNETTE L. S
United States tto

U~C<r-`.

ANDREW C. FRlEDMAN
Assistant United States Attorney

JV-Q---

CIS FRANZ -NAKAMURA
A istant United S tes Attorney

 

F¢rL

 

AN oNY TEELUC sING'i{

Tr' lAttorney

Computer Crime & lntellectual Property
Section, U.S. Department of Justice

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

INFORMATION/EVANS (CRl 8- ) - 12 d S;-;ATTLE, WASHJNGTON 98101
(206) 553-‘7970

